Title: Thomas Jefferson to John Armstrong, 8 February 1813
From: Jefferson, Thomas
To: Armstrong, John


          Dear General Monticello Feb. 8. 13. 
          I have long ago, in my heart, congratulated our country on your call to the place you now occupy. but with yourself personally it is no subject of congratulation. the happiness of the domestic fireside is the first boon of heaven: and it is well it is so, since it is that which is the lot of the mass of mankind. the duties of office are a Corvée which must be undertaken on far other considerations than those of personal happiness. but whether this be a subject of congratulation or of condolance, it furnishes the occasion of recalling myself to your recollection, & of renewing the assurances of my friendship and respect. whatever you do in office, I know will be honestly and ably done; and altho we who do not see the whole ground may sometimes impute error, it will be because we, not you, are in the wrong; or because your views are defeated by the wickedness or incompetence of those you are obliged to trust with their execution. an instance of this is the immediate cause of the present letter.  I have inclosed a paper to the President, with a request to communicate it to you, and if he thinks it should be known to your associates of the Cabinet, altho’ not immediately respecting their departments, he will communicate it to them also. that it should go no further is rendered an obligation on me by considerations personal to a young friend whom I love and value, and by the confidence which has induced him to commit himself to me. I hope therefore it will never be known that such a Narrative has been written, and much less by whom written, & to whom addressed. it is unfortunate that heaven has not set it’s stamp on the forehead of those whom it has qualified for military atchievement. that it has left us to draw for them in a lottery of so many blanks to a prize, and where the blank is to be manifested only by the public misfortunes. if nature had planted the foenum in cornu on the front of treachery of cowardice, of imbecility, the unfortunate debut we have made on the theatre of war would not have sunk our spirits at home, & our character abroad. I hope you will be ready to act on the first breaking of the ice: as otherwise we may despair of wresting Canada from our enemies. their starving manufactories can furnish men for it’s defence much faster than we can enlist them for it’s assault.
          Accept my prayers for success in all your undertakings, & the assurance of my affectionate esteem & respect.Th: Jefferson
        